lee, elmer edward v. state                                          



   NO. 12-03-00431-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

ROBERT JONES,§
		APPEAL FROM THE 241ST
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS



MEMORANDUM OPINION

PER CURIAM

	This appeal is being dismissed for want of jurisdiction.  Appellant was convicted of the
offense of aggravated robbery.  On May 4, 1994, punishment was assessed at fifty years of
imprisonment.  Appellant filed his notice of appeal on June 7, 1994.  Appellant's notice of appeal
was not received by this Court until December 22, 2003.            	
	Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice of
appeal is filed within thirty days after the day sentence is imposed or suspended in open court unless
a motion for new trial is timely filed.  Appellant did not file a motion for new trial.  Therefore, his
notice of appeal was due to have been filed on or before June 3, 1994.  However, Appellant did not
file his notice of appeal until June 7, 1994.  Moreover, Appellant did not file a timely motion for
extension of time to file his notice of appeal as authorized by Tex. R. App. P. 26.3.  
 	On December 22, 2003, this court notified Appellant pursuant to Rule 26.2 and Rule 37.2,
that the clerk's record does not show the jurisdiction of this court, and it gave him until January 5,
2004 to correct the defect.  The deadline for responding to this court's notice has expired, and
Appellant has neither responded to our notice or demonstrated the jurisdiction of this court.  Because
this court has no authority to allow the late filing of a notice of appeal except as provided by Rule
26.3, the appeal must be dismissed.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998). 
	The appeal is dismissed for want of jurisdiction.  
Opinion delivered January 14, 2004.
Panel consisted of Worthen, C.J. and Griffith, J.






























(DO NOT PUBLISH)